Determination unanimously confirmed and petition dismissed. Memorandum: The determination that petitioner violated rule 113.10 (7 NYCRR 270.2 [B] [14] [i]) by possessing a razor blade in his cell is supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130). The written misbehavior report stated that a razor blade was found secreted behind a picture in a photo album in petitioner’s cell. At a Tier III disciplinary hearing, petitioner entered a plea of guilty. Petitioner admitted possessing the razor blade and stated that he used it only to cut cardboard and sharpen pencils and did not use it as a weapon. Petitioner’s statements, along with the written misbehavior report, were sufficient to support the determination.
Contrary to petitioner’s assertion, the penalty of 120 days in the Special Housing Unit was not an abuse of discretion under *1057the circumstances. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Griffith, J.) Present —Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.